 
CONTROL AGREEMENT
 
July 30, 2007
 
East West Bank
9300 Flair Drive
El Monte, CA 91731
 
Ladies and Gentlemen:
 
The undersigned, WAAT Media Corp. (the “Grantor”) has entered into a Guarantee
and Security Agreement, dated as of July 30, 2007 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guarantee
and Security Agreement”), among Twistbox Entertainment, Inc. (the “Company”),
each of the Subsidiaries of the Company party thereto and ValueAct SmallCap
Master Fund, L.P., as Collateral Agent for the benefit of the Secured Parties
referred to therein (in such capacity, the “Collateral Agent”) as required by
(i) that certain Securities Purchase Agreement, dated as of July 30, 2007 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Securities Purchase Agreement”), among the Company and ValueAct
SmallCap Master Fund, L.P. (the “Investor”), and (ii) the Senior Secured Note,
dated as of July 30 2007, among the Company and the Investor (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Senior Secured Note”).
 
Pursuant to the Guarantee and Security Agreement and related documents, the
Grantor has granted to the Collateral Agent, for the benefit of the Secured
Parties (as defined therein), a security interest in the accounts set forth on
Schedule I hereto (individually the “Collateral Account”, together the
“Collateral Accounts”) and all present and future Assets in the Collateral
Account.
 
1. Instructions of the Grantor. The Grantor hereby instructs you (the “Control
Account Bank”) to, and you hereby agree that you will:
 
(a) maintain the Collateral Account, as “Collateral Account No.: _______ -
Twistbox Entertainment, Inc. Collateral Account”;
 
(b) hold in the Collateral Account the assets, including all cash and other
financial assets and property and rights now or hereafter received in such
Collateral Account (collectively the “Assets”);
 
(c) provide to the Collateral Agent, with a duplicate copy to the Grantor, a
monthly statement of Assets including a confirmation statement of each
transaction effected in the Collateral Account; and
 
(d) honor only the written instructions or entitlement orders in regard to or in
connection with the Collateral Account given by the Collateral Agent, except
that until such time as the Collateral Agent gives a written notice to the
Control Account Bank substantially in the form of Annex 1 hereto (a “Event of
Default Notice”) that the Grantor’s rights under this Control Account Agreement
(the “Control Account Agreement”) have been terminated, the Grantor may request
the withdrawal of, or transfer of, Assets from any Collateral Account (each a
“Withdrawal Request”), and the Control Account Bank shall honor such Withdrawal
Requests. The Collateral Agent agrees with the Grantor that it shall not give
(i) instructions or entitlement orders in regard to or in connection with the
Collateral Account or (ii) an Event of Default Notice to the Control Account
Bank unless, in each case, an Event of Default has occurred and is continuing
under the Senior Secured Note. The Control Account Bank shall be entitled to
rely and shall be fully protected in relying on the due authorization of any
such written notice without inquiry. At the time the Collateral Agent gives an
Event of Default Notice to the Control Account Bank it shall deliver a copy of
such Event of Default Notice to the Grantor.



--------------------------------------------------------------------------------


 
2. Agreements of the Control Account Bank.
 
(a) By its signature below, the Control Account Bank agrees to comply with the
written entitlement orders and instructions of the Collateral Agent directing
transfer of the Assets relating to the Collateral Account (including any
instructions with respect to transfers and withdrawals of cash or other of the
Assets) without the consent of the Grantor or any other person (it being
understood and agreed by the Grantor that the Control Account Bank shall have no
duty or obligation whatsoever of any kind or character to have knowledge of the
terms of the Guarantee and Security Agreement or the Securities Purchase
Agreement or to determine whether or not an Event of Default exists thereunder).
The Grantor hereby agrees to indemnify and hold harmless the Control Account
Bank, its affiliates, officers and employees from and against any and all
claims, causes of action, liabilities, lawsuits, demands and/or damages,
including any and all court costs and reasonable attorney’s fees, that may
result by reason of the Control Account Bank complying with such instructions of
the Collateral Agent. In the event that the Control Account Bank is sued or
becomes involved in litigation as a result of complying with the above stated
written instructions, the Grantor and the Collateral Agent agree that the
Control Account Bank shall be entitled to charge all costs and fees it incurs in
connection with such litigation to the Assets in the Collateral Account and
withdraw such sums as the costs and charges accrue.
 
(b) Except with respect to the obligations and duties as set forth herein, this
Control Account Agreement shall not impose or create any obligations or duties
upon the Control Account Bank greater than or in addition to the customary and
usual obligations and duties of the Control Account Bank to the Grantor.
 
(c) During the term of this Control Account Agreement, the Control Account Bank
agrees that, except for Liens resulting from customary, fees, or charges based
upon transactions in the Collateral Account, it subordinates in favor of the
Collateral Agent any security interest, lien or right of setoff the Control
Account Bank may have. The Control Account Bank acknowledges that it has not
received notice of any other security interest in the Collateral Account or the
Assets. In the event any such notice is received, the Control Account Bank will
promptly notify the Collateral Agent.
 
3. Binding Agreement. This Control Account Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns and it and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, and the
law of the Control Account Bank’s jurisdiction for the purposes of Sections
9-301, 9-304 and 9-307 of the UCC shall be, the law of the State of New York.
 
4. Control. The Grantor, Collateral Agent and Control Account Bank are entering
into this Control Account Agreement to provide for the Collateral Agent’s
control of the Assets and to confirm the first and exclusive priority of the
Collateral Agent’s security interest in the Assets. The Control Account Bank
agrees to promptly make and thereafter maintain all necessary entries or
notations in its books and records to reflect the Collateral Agent’s security
interest in the Assets.
 

--------------------------------------------------------------------------------


 
5. Severability. If any term or provision of this Control Account Agreement is
determined to be invalid or unenforceable, the remainder of this Control Account
Agreement shall be construed in all respects as if the invalid or unenforceable
term or provision were omitted. This Control Account Agreement may not be
altered or amended in any manner without the express written consent of the
Grantor, the Collateral Agent and the Control Account Bank. This Control Account
Agreement may be executed in any number of counterparts, all of which shall
constitute one original agreement.
 
6. Termination. This Control Account Agreement shall be terminated upon the
earlier of (i) thirty (30) days following the date of the Control Account Bank’s
delivery of written notice to the Grantor and the Collateral Agent or (ii)
written notice by the Collateral Agent to the Control Account Bank and the
Grantor. The Collateral Agent shall deliver such notice promptly upon the
termination of the Collateral Agent’s security interest in the Assets.
 
7. Miscellaneous.
 
(a) The Grantor acknowledges that this Control Account Agreement supplements any
existing agreements of the Grantor with the Control Account Bank and, except as
expressly provided herein, is in no way intended to abridge any rights that the
Control Account Bank might otherwise have.
 
(b) Any action arising out of or relating to this Control Account Agreement
shall be litigated in, and only in, courts located in New York City, New York,
Borough of Manhattan, and the parties hereby submit to the exclusive
jurisdiction of such courts and agree that they are a convenient forum. Each
party hereby waives the right to trial by jury in any action arising out of or
relating to this Control Account Agreement.
 
(c) This Control Account Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Control Account Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Control Account
Agreement.
 
(d) This Control Account Agreement supersedes all prior agreements, oral or
written, with respect to the subject matter hereof. There are no third party
beneficiaries to this Control Account Agreement, other than as specifically
referred to herein.
 
(e) This Control Account Agreement shall be governed by, and construed in
accordance with, the law of the state of New York.
 
(f) Upon acceptance of this Control Account Agreement, it will be the valid and
binding obligation of the Grantor, the Collateral Agent, and you, in accordance
with its terms.
 
[Remainder of Page is Intentionally Blank]
 

--------------------------------------------------------------------------------


 

   
Very truly yours,
         
TWISTBOX ENTERTAINMENT, INC.
   
By:
 
/s/ Ian Aaron
   
Name:
IAN AARON
   
Title:
PRES. /CEO




   
VALUEACT SMALLCAP MASTER FUND, L.P.,
   
as Collateral Agent
         
By:
 /s/ David Lockwood    
Name:
David Lockwood    
Title:
 Managing Member

 
Acknowledged and agreed to as of the date first above written:


EAST WEST BANK
             
By:
/s/ Phillip Leung  
 
   
Phillip Leung, SVP
     

 

--------------------------------------------------------------------------------

